Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Charles E. Fredericks, Reg. No. 51,703; on April 18, 2022 and May 3, 2022.

The application has been amended as follows: 

In claim 12, line 2, “expands” was deleted, and in its place, --is expandable--  was inserted.

In claim 19, line 2, “conforming” was deleted, and in its place, --conformable--  was inserted.

In claim 24, line 1, “claim 1, wherein the expansile” was deleted, and in its place, --claim 10, wherein the unexpanded--  was inserted.

In claim 25, line 8, “disposed” was deleted, and in its place, --disposable--  was inserted.
Also in line 8, “disconnected” was deleted, and in its place, --detachable--  was inserted.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 10, none of the prior art of record, alone or in combination, discloses an occlusive system comprising, inter alia: a catheter, a shell deliverable through the catheter, a delivery pusher detachably connected to the shell and configured to navigate the shell through the catheter, the shell having a globular shaped portion and a plurality of cells between an interior of the shell and an exterior surface of the shell; an unexpanded hydrogel material bonded to an inner surface of the shell; wherein the unexpanded hydrogel material sits only immediately under the exterior surface of the shell and forms a hollow cavity within the interior of the shell; and wherein the plurality of cells form a plurality of openings through which the hydrogel material expands out of the shell upon delivery of the shell.
With respect to base claim 19, none of the prior art of record, alone or in combination, discloses an aneurysm occluding device comprising, inter alia: a shell with a globular shaped portion conforming in shape to a globular shaped region of the aneurysm, the shell having a plurality of cells forming a plurality of openings between an interior of the shell and an exterior surface of the shell; an unexpanded hydrogel material bonded to an inner surface of the shell such that the unexpanded hydrogel sits only immediately under the exterior surface of the shell and forms a hollow cavity within the interior of the shell; wherein the cells form an opening such that, upon delivery of the shell, the hydrogel material expands out of the shell, through the cells, and outside of the cells to thereby be contained between the interior of the shell and the globular shaped region of the aneurysm.
With respect to base claim 25, none of the prior art of record, alone or in combination, discloses an occlusive system for occluding a vascular aneurysm comprising: a catheter, a pusher at least partially within a lumen of the catheter; a porous shell having an exterior surface and an interior surface, wherein the porous shell is detachably connected to the delivery pusher, such that in an attached configuration the porous shell and pusher are connected and navigable within the lumen of the catheter, and in a delivered configuration the porous shell is disposed at least partially within the vascular aneurysm and is disconnected from the pusher; and a hydrogel material bonded to the interior surface of the porous shell such that the hydrogel material forms a porous hollow cavity having an inner hydrogel surface within an interior of the porous shell, wherein the porous shell and the porous hollow cavity each have a plurality of open cells through which the exterior surface of the porous shell and the inner hydrogel surface are in fluid communication in the attached configuration, and in the delivered configuration the hydrogel material expands at least partially through the plurality of open cells.
For comparison to the present invention, prior-art reference Ginn et al. (U.S. Pat. No. 9,655,602), for example, discloses, at least in figures 9G-9I, an occlusive system comprising, inter alia: a catheter; a shell with a globular-shaped portion conformable in shape to a globular shaped region of the aneurysm, the shell deliverable through the catheter, a delivery pusher detachably connected to the shell and configured to navigate the shell through the catheter, the shell having a globular shaped portion and a plurality of cells forming a plurality of openings between an interior of the shell and an exterior surface of the shell, and an unexpanded hydrogel material connected to the shell.  However, Ginn et al. do not disclose that the unexpanded hydrogel material is bonded to an inner surface of the shell such that the unexpanded hydrogel sits only immediately under the exterior surface of the shell and forms a hollow cavity within the interior of the shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771